Citation Nr: 1138751	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  07-13 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for migraine headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from October 1987 to May 1995.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in part, denied a rating in excess of 30 percent for migraine headaches.  

The case was previously before the Board in January 2011.  At that time, the issue of an increased rating for migraine headaches was remanded for further development of the evidence.  That has been accomplished and the case is now before the Board for appellate review.  


FINDING OF FACT

Throughout the appeal, the Veteran has averaged three to four migraine headaches per month that are completely prostrating and prolonged and are productive of severe economic inadaptability.  


CONCLUSION OF LAW

With the resolution of reasonable doubt in the Veteran's favor, the criteria for an increased rating of 50 percent for migraine headaches have been met during the entire appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code (Code) 8100 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  A February 2006 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA examination in March 2006 and, pursuant to the January 2011 Board remand, in February 2011.  These examinations, taken together, are found to be adequate for rating purposes for the issues decided in this decision.  In this regard, it is noted that the examiners reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding the severity of the Veteran's disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.


Rating Laws and Regulations

Service connection for migraine headaches was granted by the RO in a November 1996 rating decision.  The 30 percent disability rating was awarded under the provisions of Code 8100.  The Veteran submitted a claim for increased rating in August 2005.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2011).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Rating Migraine Headaches

Migraine, with very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability will be rated as 50 percent disabling.  Migraine headaches, with characteristic prostrating attacks occurring on an average of once a month of the last several months is rated as 30 percent disabling.  With characteristic prostrating attacks averaging one in two months, over the last several months, a 10 percent rating is warranted.  With less frequent attacks, a noncompensable (0 percent) rating is warranted.  38 C.F.R. § 4.124a, Code 8100.  

After full review of the record, the Board finds that the lay and medical evidence has demonstrated symptomatology and impairment that more nearly approximates the criteria for a 50 percent rating for migraine headaches throughout the pendency of this appeal.  In this regard, it is noted that on examination by VA in March 2006 the Veteran reported that she had been treated with multiple medications, including Imitrex for which she was found to be allergic.  She reported flare-ups of migraines three to four times per week or per month that lasted from 30 minutes to five to six hours, to up to two to four days.  They were reported to be sharp and throbbing and accompanied by nausea and light and sound sensitivity.  The Veteran reported that she was sometimes able to go to work (although she currently did not have a job) during a flare-up, but required medication to do so and sometimes could not work due to her headaches.  She stated that, at times, she had to stay in bed and that, during severe flare-ups, she had difficulty performing daily activities.  

VA outpatient treatment records show that the Veteran has been receiving treatment for her migraine headaches.  The records show that she was unresponsive to normal treatments for this disability.  A May 2007 statement from the treating physician emphasizes this point and notes an increased frequency in the migraine episodes.  On VA examination in February 2011, the Veteran reported that she had different types of headaches, some in the front and eye area and others with a shooting pain that was very intense, but lasted only approximately 20 seconds.  Her headaches were accompanied by nausea, but not vomiting.  She estimated that she had three severe headaches per month that were incapacitating and put her in bed.  She also had at least seven to eight moderate headaches per month.  She reported that she took several medications, but mostly had to rely on Advil, which gave her slight release.  The impression was of migraine headaches, with three to four incapacitating episodes per month.  

Additional VA outpatient treatment records, dated in May 2011, show that the Veteran has had three episodes of severe, incapacitating, headaches since the February 2011 VA examination.  She also reported other headaches that she could "work through" and stated that she had a lot of aura in the form of photopsia.   

The record shows that the frequency of the Veteran's severe migraine headaches is three to four times per month, which is in excess of the frequency necessary for the 30 percent rating.  These headaches are described as being so incapacitating that the Veteran requires bed rest and is unable to work.  (The Veteran's representative has pointed out that she is able to work only part time.)  In addition, she also has multiple episodes of less severe headaches during the month.  With the resolution of reasonable doubt, the Board finds that the frequency of these headaches more nearly approximates the criteria for a 50 percent rating, namely, completely prostrating and prolonged attacks.  As such, a higher disability rating of 50 percent is warranted for the entire rating period.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's migraine headaches directly correspond to the schedular criteria for the 50 percent evaluation, with the resolution of reasonable doubt and is specifically contemplated in the schedular rating criteria.  The schedular rating criteria provide for ratings based on frequency of headaches, severity of the headaches (prostration and attacks), and consider economic inadaptability.  For this reason, the Board finds that the assigned schedular rating is adequate to rate the Veteran's migraines, and no referral for an extraschedular rating is required.  


Finally, the Veteran has indicated that she is employed, albeit on a part-time basis.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A 50 percent rating for migraine headaches, for the entire rating period, is granted.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


